DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

TREVENA, INC.

EMPLOYEE EMPLOYMENT AGREEMENT

This Agreement is entered as of May 14, 2018 by and between Trevena, Inc. (the
“Company”), a Delaware corporation, and Robert Yoder.

WHEREAS, the Company desires to employ Employee to provide personal services to
the Company, and Employee wishes to be employed by the Company and provide
personal services to the Company in return for certain compensation and
benefits.

Accordingly, in consideration of the mutual promises and covenants contained
herein, the parties agree to the following:

1. Duties and Scope of Employment.  

(a) Positions and Duties.  Effective as of June 4, 2018, Employee will serve as
Vice President, Sales and Commercial Operations of the Company.  Employee will
render such business and professional services in the performance of Employee’s
duties, consistent with Employee’s position within the Company, as will
reasonably be assigned to Employee by the Company’s Executive Vice President and
Chief Operating Officer, to whom Employee will report.  The period of Employee’s
employment under this Agreement is referred to herein as the “Employment Term.” 

(b) Obligations.  During the Employment Term, Employee will perform

Employee’s duties faithfully and to the best of Employee’s ability and will
devote Employee’s full business efforts and time to the Company.  For the
duration of the Employment Term, Employee agrees not to actively engage in any
other employment, occupation or consulting activity for any direct or indirect
remuneration without the prior approval of the Company’s Chief Executive
Officer.  Nothing in this Agreement or elsewhere shall prevent Employee from
managing his personal investment and affairs, or from engaging in charitable and
community affairs, so long as such activities do not either individually or in
the aggregate interfere with the performance of his duties for the Company.

2. At-Will Employment.  The parties agree that Employee’s employment with the
Company will be “at-will” employment and may be terminated at any time with or
without cause or notice.  Employee’s at-will employment status may not be
changed except by way of written agreement signed by Employee and an authorized
officer of the Company.   

3. Compensation.  

(a) Base Salary.  During the Employment Term, the Company will pay Employee

an initial annualized salary of $310,000 as compensation for services.  The Base
Salary shall be paid in equal installments in accordance with the Company’s
normal payroll practices and subject to required withholding and
deductions.  The Base Salary will be subject to review and adjustments will be
made based upon the Company’s normal performance review practices.



 

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

(b) Bonus.  Subject to the terms and conditions set forth in the Trevena, Inc.
Incentive Compensation Plan (the “Plan”), Employee may be eligible to receive an
annual bonus in a target amount of 30% of the Base Salary, subject to, among
other things, the achievement of corporate and individual performance objectives
that will be established and assessed by the Company (the “Target Bonus”).  For
2018, such individual objectives will be established within the first thirty
(30) days after the Effective Date.  For each subsequent calendar year, these
individual objectives generally will be established within 90 days after the
start of such calendar year.  For 2018, Employee shall be eligible for the full
year bonus target based on the company performance factor, subject to the terms
and conditions of the Plan.  The Company reserves the right to modify the terms
of the Plan, the Target Bonus and other components of bonus compensation and
criteria from year to year. 

 

(i) Equity Award.  Upon the approval of the Company’s Board of

Directors or its designee, you will be granted an option to purchase 47,500
shares of the Company’s Common Stock (as adjusted for stock splits,
combinations, recapitalizations and the like after the date of this letter) at a
strike price and with vesting terms to be determined by the Company’s Board of
Directors.  The stock option will be subject to the terms and conditions
applicable to options granted under the Company’s 2013 Equity Incentive Plan, as
amended, and the applicable option grant agreement.  At the time of annual
performance reviews, you may be considered for additional equity awards.  The
purchase and sale of Trevena common stock (including the exercise and sale of

Company stock options) will be subject to the Company’s Insider Trading and
Window Period Policy. 

Company Policies and Employee Benefits.  During the Employment Term, Employee
will be eligible to participate in the employee benefit plans currently and
hereafter maintained by the Company of general applicability to other senior
employees of the Company, including, without limitation, any such group medical,
dental, vision, disability, life insurance, and flexible-spending account
plans.  All matters of eligibility for coverage and benefits under any benefit
plan shall be determined in accordance with the provisions of such plan.  The
Company reserves the right to cancel or change the benefit plans and programs it
offers to its employees at any time.  

4. Vacation.  While employed pursuant to this Agreement, Employee shall be
eligible to take vacation subject to the Company’s vacation policy.  

5. Expenses.  The Company will reimburse Employee for reasonable travel,
entertainment or other expenses incurred by Employee in the furtherance of or in
connection with the performance of Employee’s duties hereunder, in accordance
with the Company’s expense reimbursement policy.

6. Termination of Employment.  The provisions of this Section 7 govern the
amount of compensation or benefit, if any, to be provided to Employee upon
termination of employment and do not affect the right of either party to
terminate the employment relationship at any time for any reason.  

(a) Termination for other than Cause, Death or Disability.  If at any time (x)
the

Company terminates Employee’s employment with the Company other than for Cause
(as defined below), death or disability, or (y) Employee terminates his
employment under this Agreement for

2 

 

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

Good Reason, then, subject to Section 8, Employee will be entitled to receive,
less applicable withholdings and deductions: 

(i) an amount equal to six (6) months of his annualized Base Salary in effect at
the time of termination, payable in equal installments on the Company’s
regularly scheduled payroll dates beginning with the first payroll date
following the effective date of the Release and Waiver;

(ii) (A) a pro-rata bonus for the calendar year of termination, determined by
multiplying Employee’s Target Bonus for such year (assuming employment for the
entire year) by a fraction whose numerator is the number of days that Employee
was employed during such year and whose denominator is the total number of days
in such year, payable within 60 days following the date of Employee’s
termination of employment;  

  (B)  to the extent not already paid, a cash incentive award under the

Company’s Incentive Compensation Plan or any similar incentive plan (the “ICP”)
related to the fiscal year immediately preceding the year of termination in an
amount as determined by the Board or the Compensation Committee, as the case may
be, in its sole judgment and discretion; 

(iii) if Employee timely elects continued coverage under COBRA for Employee and
Employee’s covered dependents under the Company’s group health plans following
such termination of employment, the Company will pay the COBRA premiums
necessary to continue Employee’s health insurance coverage in effect for
Employee and Employee’s eligible dependents on the termination date, as and when
due to the insurance carrier or COBRA administrator (as applicable), until the
earliest of (A) six (6) months from the effective date of such termination, (B)
the expiration of Employee’s eligibility for the continuation coverage under
COBRA, or (C) the date when Employee becomes eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment (such period from the termination date through the earliest of
(A) through (C), the “COBRA Payment Period”). Notwithstanding the foregoing, if
at any time the Company determines, in its sole discretion, that the payment of
the COBRA premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Code or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing the COBRA premiums, the Company will instead pay Employee
on the last day of each remaining month of the COBRA Payment Period, a fully
taxable cash payment equal to the COBRA premiums for that month, subject to
applicable tax withholdings (such amount, the “Special Severance Payment”), for
the remainder of the COBRA Payment Period;

 and



3 

 

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

(iv) accelerated vesting as to that number of unvested shares subject to  any
outstanding equity awards held by Employee at the time of termination that would
have otherwise vested if Employee had remained a Company employee for six (6)
months following the termination date.

(b) Termination In Connection With or Following a Change of Control.    In the

event that either (x) the Company terminates Employee’s employment with the
Company other than for Cause, death or disability (A) within the thirty (30) day
period prior to a Change of Control, or (B) within the period between the
Company’s execution of a letter of intent for a proposed Change of Control which
proposed Change of Control is later consummated (a “Designated Change of
Control”) and the consummation of such Designated Change of Control, or (C)
within the twelve (12) month period after a Change of Control, or (y) Employee
resigns for Good Reason within twelve (12) months after a Change of Control,
then, in addition to the payments set forth in Section 7(a) above, and subject
to Section 8 below, Employee shall also be entitled to, less applicable
withholdings and deductions: 

(i) an amount equal to nine (9) months of Employee’s annualized Base Salary in
effect at the time of termination, payable in equal installments on the
Company’s regularly scheduled payroll dates beginning with the first payroll
date following the effective date of the Release and Waiver;

(ii) (A) a pro-rata bonus for the calendar year of termination, determined by
multiplying Employee’s Target Bonus for such year (assuming employment for the
entire year) by a fraction whose numerator is the number of days that Employee
was employed during such year and whose denominator is the total number of days
in such year, payable within 60 days following the date of Employee’s
termination of employment;  

 (B) to the extent not already paid, a cash incentive award under the ICP
related to the fiscal year immediately preceding the year of termination in an
amount as determined by the Board or the Compensation Committee, as the case may
be, in its sole judgment and discretion; 

(iii) an amount equal to 75% of Employee’s Target Bonus in effect at the time of
termination, payable in equal installments on the Company’s regularly scheduled
payroll dates beginning with the first payroll date following the effective date
of the Release and Waiver;

(iv) if Employee timely elects continued coverage under COBRA for Employee and
Employee’s covered dependents under the Company’s group health plans following
such termination of employment, the Company will pay the COBRA premiums
necessary to continue Employee’s health insurance coverage in effect for
Employee and Employee’s eligible dependents on the termination date, as and when
due to the insurance carrier or COBRA administrator (as applicable), until the
earliest of (A) nine (9) months from the effective date of such termination, (B)
the expiration of

4 

 

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

Employee’s eligibility for the continuation coverage under COBRA, or (C) the
date when Employee becomes eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment (such
period from the termination date through the earliest of (A) through (C), the
“COBRA Payment Period”). Notwithstanding the foregoing, if at any time the
Company determines, in its sole discretion, that the payment of the COBRA
premiums would result in a violation of the nondiscrimination rules of Section
105(h)(2) of the Code or any statute or regulation of similar effect (including
but not limited to the 2010 Patient Protection and Affordable Care Act, as
amended by the 2010 Health Care and Education Reconciliation Act), then in lieu
of providing the COBRA premiums, the Company will instead pay Employee on the
last day of each remaining month of the COBRA Payment Period, a fully taxable
cash payment equal to the COBRA premiums for that month, subject to applicable
tax withholdings (such amount, the “Special Severance

Payment”), for the remainder of the COBRA Payment Period; and

(v) immediate and full accelerated vesting of all unvested shares subject to any
outstanding equity awards held by Employee at the time of termination; provided,
 however, that such acceleration shall not be interpreted to extend the
post-termination exercise period of any stock option held by Employee at the
time of termination, unless otherwise approved by the Board.

(c) Termination for Cause, Death or Disability; Voluntary Termination.  If
Employee’s employment with the Company terminates voluntarily by Employee (other
than for Good Reason as set forth in the preceding subsection (b)), for Cause by
the Company or due to Employee’s death or disability, then (i) all vesting will
terminate immediately with respect to Employee’s outstanding equity awards, (ii)
all payments of compensation by the Company to Employee hereunder will terminate
immediately (except as to amounts already earned).

(d) Termination by Mutual Consent.  If at any time during the course of this
Agreement the parties by mutual consent decide to terminate this Agreement, they
shall do so by separate agreement setting forth the terms and condition of such
termination.

7. Conditions to Receipt of Benefits under Section 7.  

(a) Release of Claims.  The receipt of any payment or benefit pursuant to
Section 7

will be subject to Employee signing and not revoking a release and waiver of all
claims in the form attached hereto as Exhibit A (or in such other form as may be
specified by the Company in order to comply with then-existing legal
requirements to effect a valid release of claims) (the “Release and Waiver”)
within the applicable time period set forth therein, but in no event later than
forty-five days following termination of employment.  No payment or benefit
pursuant to Section 7 will be paid or provided until the Release and Waiver
becomes effective. 



5 

 

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

(b) Other Conditions.  The receipt of any payment or benefits pursuant to
Section 7

will be subject to Employee not violating the PIIA (as defined below), returning
all Company property, and complying with the Release and Waiver; provided,
however, that Company must provide written notice to Employee of the condition
under this Section 8(b) that could prevent the disbursement of any payment or
benefits under Section (7) within thirty (30) days of the initial existence of
such condition and such condition must not have been remedied by Employee within
thirty (30) days of such written notice.  Employee understands and agrees that
payment or benefits received pursuant to Section 7 are in lieu of and not in
addition to any severance or similar benefits that may be provided to other
employees of the Company pursuant to a Company policy or plan.

(c) Section 409A.  Notwithstanding anything to the contrary set forth herein,
any

payments and benefits provided under Section 7 above that constitute “deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations and other guidance thereunder
and any state law of similar effect (collectively “Section 409A”) shall not
commence in connection with Employee’s termination of employment unless and
until Employee has also incurred a “separation from service” (as such term is
defined in Treasury Regulation Section 1.409A-1(h) (“Separation From Service”),
unless the Company reasonably determines that such amounts may be provided to
Employee without causing Employee to incur the additional 20% tax under Section
409A.  Pay pursuant to Section 7 above, to the extent of payments made from the
date of termination of Employee’s employment through March 15 of the calendar
year following such termination, are intended to constitute separate payments
for purposes of Section

1.409A-2(b)(2) of the Treasury Regulations and thus payable pursuant to the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations; to the extent such payments are made following said March 15, they
are intended to constitute separate payments for purposes of Section
1.409A-2(b)(2) of the Treasury Regulations made upon an involuntary termination
of service and payable pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations, to the maximum extent permitted by said provision, with any excess
amount being regarded as subject to the distribution requirements of Section
409A(a)(2)(A) of the Internal Revenue Code, including, without limitation, the
requirement of Section 409A(a)(2)(B)(i) of the Code that, if  Employee is a
“specified employee” within the meaning of the aforesaid Section of the Code at
the time of such termination from employment, payments be delayed until the
earlier of six months after termination of employment or Employee’s death (such
applicable date, the “Specified Employee Initial Payment
Date”).  Notwithstanding any other payment schedule set forth in herein, none of
the payments under Section 7 will be paid or otherwise delivered prior to the
effective date of the Release and Waiver.  Except to the extent that payments
may be delayed until the Specified Employee Initial Payment Date pursuant to the
preceding sentence, on the first regular payroll pay day following the effective
date of the Release and Waiver, the Company will pay Employee the payments
Employee would otherwise have received under Section 7 on or prior to such date
but for the delay in payment related to the effectiveness of the Release and
Waiver, with the balance of the payments being paid as originally
scheduled.  Notwithstanding anything to the contrary set forth herein, if any of
the payments or benefits set forth in Section 7 constitute “deferred
compensation” within the meaning of Section 409A of the Code and the period
during which Employee may review, execute and revoke the Release and Waiver

6 

 

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

begins in one taxable year and ends in a second taxable year, such payments and
benefits shall commence or be made in the second taxable year.

(d) Cooperation With the Company After Termination of Employment. Following

termination of the Employee’s employment for any reason, upon request by the
Company, Employee will fully cooperate with the Company (at the Company’s
reasonable expense) in all matters reasonably relating to the winding up of
pending work including, but not limited to, any litigation in which the Company
is involved, and the orderly transfer of any such pending work to such other
employees as may be designated by the Company.

8. Definitions. 

(a) Cause.  For purposes of this Agreement, “Cause” is defined as (i) an act of

dishonesty by Employee in connection with Employee’s responsibilities as an
employee, (ii) Employee’s conviction of, or plea of nolo contendere to, a felony
or any crime involving fraud, embezzlement or any other act of moral turpitude,
(iii) Employee’s gross misconduct, (iv) Employee’s unauthorized use or
disclosure of any proprietary information or trade secrets of the Company or any
other party to whom Employee owes an obligation of nondisclosure as a result of
Employee’s relationship with the Company, or (v) Employee’s willful breach of
any obligations under any written agreement or covenant with the Company.

(b) Change of Control.  For purposes of this Agreement, “Change of Control” of

the Company is defined as:

(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities; provided,
however; that sales of equity or debt securities to investors primarily for
capital raising purposes shall in no event be deemed a Change of Control; or 

(ii) a change in the composition of the Board occurring within a two-year

period, as a result of which less than a majority of the directors are Incumbent
Directors.  “Incumbent Directors” will mean directors who either (A) are
directors of the Company as of the date hereof, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); provided, however; that no change in the composition of the Board in
connection with the sale of equity or debt securities to investors primarily for
capital raising purposes shall be deemed a Change of Control; or

(iii) the date of the consummation of a merger or consolidation of the Company
with any other corporation that has been approved by the stockholders of the

7 

 

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

Company, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation or
the stockholders of the Company approve a plan of complete liquidation of the
Company; or

(iv) the date of the consummation of the sale or disposition by the Company

of all or substantially all the Company’s assets.

(c) Good Reason.  For purposes of this Agreement, a resignation for “Good
Reason” is defined as the resignation by Employee within thirty (30) days
following the end of the Cure Period (defined below), if any of the following
events occur without Employee’s express written consent following a Change of
Control:  (i) the Company reduces the amount of the Base Salary, other than
pursuant to a reduction that also is applied to substantially all other
employees of the Company, (ii) the Company fails to pay the Base Salary or other
benefits required to be provided by the Company hereunder, (iii) the Company
materially reduces Employee’s core functions, duties or responsibilities in a
manner that constitutes a demotion, or (iv) any change of Employee’s principal
office location to a location more than thirty (30) miles from the Company’s
office at 1018 West 8th Avenue, King of Prussia, PA; provided, however, that
Employee must provide written notice to the Company of the condition that could
constitute “Good Reason” within thirty (30) days of the initial existence of
such condition and such condition must not have been remedied by the Company
within thirty (30) days of such written notice (the “Cure
Period”).                

9. Confidential Information.  Employee agrees to enter into the Company’s
standard Employee Proprietary Information, Inventions and Non-Solicitation
Agreement (the “PIIA”), in substantially the form attached hereto as EXHIBIT B,
upon commencing employment hereunder.  

10. No Conflict with Existing Obligations.  Employee represents that his
performance of all the terms of this Agreement and, as an Employee officer of
the Company, do not and will not breach any agreement or obligation of any kind
made prior to Employee’s employment by the Company, including agreements or
obligations Employee may have with prior employers or entities for which
Employee has provided services.  Employee has not entered into, and Employee
agrees that Employee will not enter into, any agreement or obligation, either
written or oral, in conflict herewith. 

11. Parachute Payments. 

  

(a) If any payment or benefit Employee would receive pursuant to a Change of

Control from the Company or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be reduced to the Reduced Amount.  The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment

8 

 

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Employee’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order unless Employee elects in writing a different
order (provided, however, that such election shall be subject to Company
approval if made on or after the date on which the event that triggers the
Payment occurs):  reduction of cash payments; cancellation of accelerated
vesting of stock awards; reduction of employee benefits.  In the event that
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Employee’s stock awards unless Employee elects in writing a different
order for cancellation.

 

(b) The accounting firm engaged by the Company for general audit purposes as of

the day prior to the effective date of the Change of Control shall perform the
foregoing calculations.  If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group affecting
the Change of Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder.  The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder. (c) The accounting firm engaged to make the
determinations hereunder shall

provide its calculations, together with detailed supporting documentation, to
the Company and Employee within fifteen (15) calendar days after the date on
which Employee’s right to a Payment is triggered (if requested at that time by
the Company or Employee) or such other time as requested by the Company or
Employee.  If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, it shall furnish the Company and Employee with an opinion
reasonably acceptable to Employee that no Excise Tax will be imposed with
respect to such Payment.  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and
Employee.  

12. Assignment.  This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Employee upon Employee’s
death and (b) any successor of the Company.  Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes.  For this purpose, “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company.  None of the rights of Employee to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution.  Any other
attempted assignment, transfer, conveyance or other disposition of Employee’s
right to compensation or other benefits will be null and void.

13. Notices.  All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a
nationally recognized commercial overnight service, specifying next day
delivery, with written verification of receipt, or (iii) four (4) days after
being mailed by registered or

9 

 

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

certified mail, return receipt requested, prepaid and addressed to the parties
or their successors at the following addresses, or at such other addresses as
the parties may later designate in writing:

If to the Company:

955 Chesterbrook Boulevard, Suite 200, Chesterbrook, PA 19087 Attention: General
Counsel If to Employee:

at the last residential address known by the Company.

14. Severability.  In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

15. Arbitration.  

(a) Arbitration.  In consideration of Employee’s employment with the Company,

the Company and Employee agree that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
shareholder or benefit plan of the

Company in their capacity as such or otherwise) arising out of, relating to, or
resulting from Employee’s employment with the Company or the termination of
Employee’s employment with the Company, including any breach of this Agreement,
but not including those arising out of, relating to, or resulting from the PIAA,
will  be subject to binding arbitration.  Disputes which Employee agrees to
arbitrate, and thereby agrees to waive any right to a trial by jury, include any
statutory claims under state or federal law, including, but not limited to,
claims under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967, the
Older Workers Benefit Protection Act, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, discrimination or wrongful
termination and any statutory claims.  Employee further understands that this
Agreement to arbitrate also applies to any disputes that the Company may have
with Employee.

(b) Procedure.  Employee agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that the neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes (“the Rules”).  Employee agrees that the arbitrator will
administer and conduct any arbitration in a manner consistent with the Rules.

(c) Remedy.  Except as provided by this Agreement and by the Rules, including

any provisional relief offered therein, arbitration will be the sole, exclusive
and final remedy for any dispute between Employee and the Company.  Accordingly,
except as provided for by the Rules and this Agreement, neither Employee nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration.  

(d) Administrative Relief.  Employee understands that this Agreement does not

prohibit Employee from pursuing an administrative claim with a local, state or
federal administrative body such as the Equal Employment Opportunity Commission
or the workers’ compensation board. 

10 

 

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

This Agreement does, however, preclude Employee from pursuing court action
regarding any such claim.

(e) Voluntary Nature of Agreement.  Employee acknowledges and agrees that
Employee is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else.  Employee further acknowledges and
agrees that Employee has carefully read this Agreement and that Employee has
asked any questions needed for Employee to understand the terms, consequences
and binding effect of this Agreement and fully understands it, including
that  Employee is waiving Employee’s right to a jury trial.  Finally, Employee
agrees that Employee has been provided an opportunity to seek the advice of an
attorney of Employee’s choice before signing this Agreement.

16. Integration.  This Agreement, together with the PIIA and the other documents
referred to in this Agreement, represents the entire agreement and understanding
between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral.  This Agreement may be
modified only by agreement of the parties by a written instrument executed by
the parties that is designated as an amendment to this Agreement.

17. Waiver of Breach.  The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

18. Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

19. Governing Law.  This Agreement will be governed by the laws of the
Commonwealth of Pennsylvania.

20. Acknowledgment.  Employee acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from Employee’s private attorney, has
had sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

21. Counterparts.  This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

  



11 

 

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

COMPANY:

TREVENA, INC.

5/14/2018

By:     Date:   

Vice President, HR

--------------------------------------------------------------------------------

Vice President, HR

Title:   

EMPLOYEE:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

5/15/2018

  Date:   

Robert Yoder



12 

 

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

EXHIBIT A  

 

Form of Release and Waiver 

TO BE SIGNED ON OR FOLLOWING THE SEPARATION DATE ONLY

In consideration of the payments and other benefits set forth in the Employment
Agreement of [_________], to which this form is attached, I, [_________], hereby
furnish TREVENA, INC. (the “Company”), with the following release and waiver of
claims (“Release and Waiver”). 

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its current and former directors, officers, employees,
stockholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date that I sign this
Agreement (collectively, the “Released Claims”).  The Released Claims include,
but are not limited to:  (a) all claims arising out of or in any way related to
my employment with the Company, or the termination of that employment; (b) all
claims related to my compensation or benefits from the Company including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (c) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (d) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (e) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation,
misclassification, attorneys’ fees, or other claims arising under the federal
Civil Rights Act of 1964 (as amended), the federal Americans with Disabilities
Act of 1990, the federal Age Discrimination in Employment Act of 1967 (as
amended) (the “ADEA”), any other federal, state or local civil or human rights
law or any other local, state or federal law, regulation or ordinance,
including, but not limited to, the State of Pennsylvania or any subdivision
thereof; and any public policy, contract, tort, or common law.  I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims. 

In granting the release herein, which includes claims that may be unknown to me
at present, I acknowledge that I expressly waive and relinquish any and all
rights and benefits under any applicable law or statute providing, in substance,
that a general release does not extend to claims which a party does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her would have materially affected the terms of such
release.  

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an employee of the
Company.  If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection



13 

 

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

Act, that:  (a) the release and waiver granted herein does not relate to claims
under the ADEA which may arise after this Release and Waiver is executed; (b) I
should consult with an attorney prior to executing this Release and Waiver; and
(c) I have twenty-one (21) days from the date of termination of my employment
with the Company in which to consider this Release and Waiver (although I may
choose voluntarily to execute this Release and Waiver earlier); (d) I have seven
(7) days following the execution of this Release and Waiver to revoke my consent
to this Release and Waiver; and (e) this Release and Waiver shall not be
effective until the seven (7) day revocation period has expired without my
having previously revoked this Release and Waiver.

I acknowledge my continuing obligations under my Employee Proprietary
Information,

Inventions and Non-Solicitation Agreement (the “PIIA”).  Pursuant to the PIIA I
understand that among other things, I must not use or disclose any confidential
or proprietary information of the Company and I must immediately return all
Company property and documents (including all embodiments of proprietary
information) and all copies thereof in my possession or control.  I understand
and agree that my right to the severance benefits I am receiving in exchange for
my agreement to the terms of this Release and Waiver is contingent upon my
continued compliance with my PIIA.

This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof.  I am not relying on any promise or representation by the Company
that is not expressly stated herein.  This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.

Date: __________________ By:    

          

  

EXHIBIT B  

 

PIIA

 

 



14 

 

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

 

TREVENA, INC.

EMPLOYEE PROPRIETARY INFORMATION, INVENTIONS AND NON-SOLICITATION AGREEMENT

 

In consideration of my employment or continued employment by TREVENA, INC., a
Delaware corporation, its subsidiaries, parents, affiliates, successors and
assigns (together, the “Company”) and the compensation now and hereafter paid to
me, I hereby enter into this Employee Proprietary Information, Inventions and
Non-Solicitation Agreement (the  

 

“Agreement”) and agree as follows:

1. NONDISCLOSURE.  

1.1 Recognition of Company’s Rights; Nondisclosure.  I understand and
acknowledge that my employment by the Company creates a relationship of
confidence and trust with respect to the Company’s Proprietary Information
(defined below) and that the Company has a protectable interest therein.  At all
times during my employment and thereafter, I will hold in strictest confidence
and will not disclose, use, lecture upon or publish any of the Company’s
Proprietary Information, except as such disclosure, use or publication may be
required in connection with my work for the Company, or unless an officer of the
Company expressly authorizes such in writing.  I will obtain the Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at the Company and/or
incorporates any Proprietary Information.  I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.  I will take all reasonable precautions to prevent the inadvertent or
accidental disclosure of Proprietary Information.

1.2 Proprietary Information.  The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company, its affiliates, parents and subsidiaries, whether having existed, now
existing, or to be developed during my employment.  By way of illustration but
not limitation, “Proprietary Information” includes (a) trade secrets,
inventions, ideas, processes, formulas, source and object codes, data, programs,
other works of authorship, know-how, improvements, discoveries, developments,
designs and techniques, samples, compounds, extracts, media, vectors, cell
lines, procedures and formulations for producing any such samples, compounds,
extracts, media, vectors or cell lines, and any other proprietary technology and
all Proprietary Rights therein (hereinafter collectively referred to as
“Inventions”); (b) information regarding research, development, products and
services, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, margins, discounts, credit
terms, pricing and billing policies, quoting procedures, methods of obtaining
business, forecasts, future plans and potential strategies, financial
projections and business strategies, operational plans, financing and
capital-raising plans, activities and agreements, internal  . services and
operational manuals,  methods of conducting Company business, suppliers and
supplier information and purchasing; (c) information regarding customers and
potential customers of the Company, including customer lists, names,
representatives, their needs or desires with respect to the types of products or
services offered by the Company, proposals, bids, contracts and their contents
and parties, the type and quantity of products and services provided or sought
to be provided to customers and potential customers of the Company and other
non-public information relating to customers and potential customers; (d)
information regarding any of the Company’s business partners and their services,
including names; representatives, proposals, bids, contracts and their contents
and parties, the type and quantity of products and services received by the
Company, and other non-public information relating to business partners; (e)
information regarding personnel, employee lists, compensation, and  employee
skills; and (f) any other non-public information which a competitor of the
Company could use to the competitive disadvantage of the Company. 

Notwithstanding the foregoing, it is understood that, at all such times, I am
free to use information which is generally known in the trade or industry
through no breach of this agreement or other act or omission by me, and I am
free to discuss the terms and conditions of my employment with others to the
extent permitted by law.

1.3 Third Party Information.  I understand, in addition, that the Company has
received and in the future will receive from third parties their confidential
and/or proprietary knowledge, data, or information (“Third Party
Information”).  During my employment and thereafter, I will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than Company personnel who need to know such information in connection with
their work for the Company) or use, except in connection with my work for the
Company, Third Party Information unless expressly authorized by an officer of
the Company in writing.

1.4 Term of Nondisclosure Restrictions.  I understand that Proprietary
Information and Third Party Information is never to be used or disclosed by me,
as provided in this Section 1.  If, however, a court decides that this Section 1
or any of its provisions is unenforceable for lack of reasonable temporal
limitation and the Agreement or its restriction(s) cannot otherwise be enforced,
I agree and the Company agrees that the two (2) year period after the date my
employment ends shall be the temporal limitation

relevant to the contested restriction, provided, however, that this sentence
shall not apply to trade secrets protected without temporal limitation under
applicable law.   

1.5 No Improper Use of Information of Prior Employers and Others.  During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.   

2. ASSIGNMENT OF INVENTIONS.  

2.1 Proprietary Rights.  The term

“Proprietary Rights” shall mean all trade secrets, patents, copyrights, trade
marks, mask works and other intellectual property rights throughout the world. 

2.2 Prior Inventions.  Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement.  To preclude any possible uncertainty, I have set
forth on EXHIBIT  A (Previous Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties, and that I wish to have
excluded from the scope of this Agreement (collectively referred to as “Prior
Inventions”).  If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in EXHIBIT  A but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on EXHIBIT A for such purpose.  If no such disclosure is
attached, I represent that there are no Prior Inventions.  If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, fully-paid, worldwide
license (with rights to sublicense through multiple tiers of sublicensees) to
make, have made, modify, make derivative works of, publicly perform, publicly
perform, use, sell, import, and exercise any and all present and future rights
in such Prior Invention.  Notwithstanding the foregoing, I agree that I will not
incorporate, or permit to be incorporated, Prior Inventions in any Company
Inventions without the Company's prior written consent.

2.3 Assignment of Inventions.  Subject to Subsections 2.4 and 2.6, I hereby
assign and agree to assign in the future (when any such Inventions or
Proprietary Rights are first reduced to practice or first fixed in a tangible
medium, as applicable) to the Company all my right, title and interest in and to
any and all Inventions (and all Proprietary Rights with respect thereto) whether
or not patentable or registrable under copyright or similar statutes, made or
conceived or reduced to practice or learned by me, either alone or jointly with
others, during the period of my employment with the Company.  Inventions
assigned to the Company, or to a third party as directed by the Company pursuant
to this Section 2, are hereinafter referred to as “Company Inventions.”  

2.4 Unassigned or Nonassignable

Inventions.  I recognize that this Agreement will not be deemed to require
assignment of any Invention that I developed entirely on my own time without
using the Company’s equipment, supplies, facilities, trade secrets, or
Proprietary Information, except for those Inventions that either (i) relate to
the Company’s actual or anticipated business, research or development, or (ii)
result from or are connected with work performed by me for the Company.  In
addition, this Agreement does not apply to any Invention which qualifies fully
for protection from assignment to the Company under any specifically applicable
state law, regulation, rule, or public policy (“Specific Inventions Law”).

2.5 Obligation to Keep Company

Informed.  During the period of my employment and for six (6) months after
termination of my employment with the Company, I will promptly disclose to the
Company fully and in writing all Inventions authored, conceived or reduced to
practice by me, either alone or jointly with others.   In addition, I will
promptly disclose to the Company all patent applications filed by me or on my
behalf within a year after termination of employment.  At the time of each such
disclosure, I will advise the Company in writing of any Inventions that I
believe fully qualify for protection under the provisions of a Specific
Inventions Law; and I will at that time provide to the Company in writing all
evidence necessary to substantiate that belief.  The Company will keep in
confidence and will not use for any purpose or disclose to third parties without
my consent any confidential information disclosed in writing to the Company
pursuant to this Agreement relating to Inventions that qualify fully for
protection under a Specific Inventions Law.  I will preserve the confidentiality
of any Invention that does not fully qualify for protection under a Specific
Inventions Law.

2.6 Government or Third Party.  I also agree to assign all my right, title and
interest in and to any particular Company Invention to a third party, including

 

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

without limitation the United States, as directed by the Company.

2.7 Works for Hire.  I acknowledge that all original works of authorship which
are made by me (solely or jointly with others) within the scope of my employment
and which are protectable by copyright are “works made for hire,” pursuant to
United States Copyright Act (17 U.S.C., Section 101).

2.8 Enforcement of Proprietary Rights.  I will assist the Company in every
proper way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries.  To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof.  In addition,
I will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee.  My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

3. RECORDS.  I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.

4. DUTY OF LOYALTY DURING EMPLOYMENT.  I agree that during the period of my
employment by the Company I will not, without the Company’s express written
consent, directly or indirectly engage in any employment or business activity
which is directly or indirectly competitive with, or would otherwise conflict
with, my employment by the Company.    

5. NO  SOLICITATION OF EMPLOYEES, 

CONSULTANTS, CONTRACTORS, OR CUSTOMERS OR

POTENTIAL CUSTOMERS.    I agree that during the period of my employment and for
the twelve (12) month period after the date my employment ends for any reason,
including but not limited to voluntary termination by me or involuntary
termination by the Company, I will not, as an officer, director, employee,
consultant, owner, partner, or in any other capacity, either directly or through
others, except on behalf of the Company:

5.1 solicit, induce, encourage, or participate in soliciting, inducing, or
encouraging any employee of the Company to terminate his or her relationship
with the Company;

5.2 hire, employ, or engage in business with or attempt to hire, employ, or
engage in business with any person employed by the Company or who has left the
employment of the Company within the preceding three (3) months or discuss any
potential employment or business association with such person, even if I did not
initiate the discussion or seek out the contact; or

5.3 solicit, induce or attempt to induce any Customer or Potential Customer (as
defined below), or any consultant or independent contractor with whom I had
direct or indirect contact or whose identity I learned as a result of my
employment with the Company, to terminate, diminish, or materially alter in a
manner harmful to the Company its relationship with the Company.

The parties agree that for purposes of this Agreement, a “Customer or Potential
Customer” is any person or entity who or which, at any time during the one (1)
year prior to the date my employment with the Company ends, (i) contracted for,
was billed for, or received from the Company any product, service or process
with which I worked directly or indirectly during my employment by the Company
or about which I acquired Proprietary Information; or (ii) was in contact with
me or in contact with any other employee, owner, or agent of the Company, of
which contact I was or should have been aware, concerning any product, service
or process with which I worked directly or indirectly during my employment with
the Company or about which I acquired Proprietary Information; or (iii) was
solicited by the Company in an effort in which I was involved or of which I was
or should have been aware.

6. REASONABLENESS OF RESTRICTIONS. 

6.1 I agree that I have read this entire Agreement and understand it.  I agree
that this Agreement does not prevent me from earning a living or pursuing my
career.  I agree that the restrictions contained in this Agreement are
reasonable, proper, and necessitated by the Company’s legitimate business
interests.  I represent and

agree that I am entering into this Agreement freely and with knowledge of its
contents with the intent to be bound by the Agreement and the restrictions
contained in it.

6.2 In the event that a court finds this Agreement, or any of its restrictions,
to be ambiguous, unenforceable, or invalid, I and the Company agree that the
court shall read the Agreement as a whole and interpret the restriction(s) at
issue to be enforceable and valid to the maximum extent allowed by law.

7. NO  CONFLICTING AGREEMENT OR

OBLIGATION.  I represent that my performance of all the terms of this Agreement
and as an employee of the Company does not and will not breach any agreement to
keep in confidence information acquired by me in confidence or in trust prior to
my employment by the Company.  I have not entered into, and I agree I will not
enter into, any agreement either written or oral in conflict herewith.

8. RETURN OF COMPANY PROPERTY.  When I leave the employ of the Company, I will
deliver to the Company any and all drawings, notes, memoranda, specifications,
devices, formulas, and documents, together with all copies thereof, and any
other material containing or disclosing any Company Inventions, Third Party
Information or Proprietary Information of the Company.  I further agree that any
property situated on the Company’s premises and owned by the Company, including
disks and other storage media, filing cabinets or other work areas, is subject
to inspection by Company personnel at any time with or without notice.  Prior to
leaving, I will cooperate with the Company in completing and signing the
Company’s termination statement if requested to do so by the Company.

9. LEGAL AND EQUITABLE REMEDIES.  

9.1 I agree that it may be impossible to assess the damages caused by my
violation of this Agreement or any of its terms.  I agree that any threatened or
actual violation of this Agreement or any of its terms will constitute immediate
and irreparable injury to the Company and the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach or threatened
breach of this Agreement.  

9.2 I agree that if the Company is successful in whole or in part in any legal
or equitable action against me under this Agreement, the Company shall be
entitled to payment of all costs, including reasonable attorney’s fees, from me.

9.3 In the event the Company enforces this Agreement through a court order, I
agree that the restrictions of Section 5 shall remain in effect for a period of
twelve (12) months from the effective date of the Order enforcing the
Agreement.  

10. NOTICES.  Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing.  Such notice shall be deemed given upon personal
delivery to the appropriate address or if sent by certified or registered mail,
three (3) days after the date of mailing.

11. PUBLICATION OF THIS AGREEMENT TO SUBSEQUENT EMPLOYERS OR BUSINESS ASSOCIATES
OF EMPLOYEE.

11.1 If I am offered employment or the opportunity to enter into any business
venture as owner, partner, consultant or other capacity while the restrictions
described in Section 5 of this Agreement are in effect I agree to inform my
potential employer, partner, co-owner and/or others involved in managing the
business with which I have an opportunity to be associated of my obligations
under this Agreement and also agree to provide such person or persons with a
copy of this Agreement.

11.2 I agree to inform the Company of all employment and business ventures which
I enter into while the restrictions described in Section 5 of this Agreement are
in effect and I also authorize the Company to provide copies of this Agreement
to my employer, partner, co-owner and/or others involved in managing the
business with which I am employed or associated and to make such persons aware
of my obligations under this Agreement.

12. GENERAL PROVISIONS.  

12.1 Governing Law; Consent to Personal Jurisdiction.  This Agreement will be
governed by and construed according to the laws of the Commonwealth of
Pennsylvania as such laws are applied to agreements entered into and to be
performed entirely within Pennsylvania between Pennsylvania residents.  I hereby
expressly consent to the personal jurisdiction and venue of the state and
federal courts located in Pennsylvania for any lawsuit filed there against me by
the Company arising from or related to this Agreement.  

12.2 Severability.  In case any one or more of the provisions, subsections, or
sentences contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.  If moreover, any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical

 2.  

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear.

12.3 Successors and Assigns.  This Agreement is for my benefit and the benefit
of the Company, its successors, assigns, parent corporations, subsidiaries,
affiliates, and purchasers, and will be binding upon my heirs, executors,
administrators and other legal representatives.  

12.4 Survival.  The provisions of this Agreement shall survive the termination
of my employment, regardless of the reason,  and the assignment of this
Agreement by the Company to any successor in interest or other assignee.

12.5 Employment At-Will.  I agree and understand that nothing in this Agreement
shall change my at-will employment status or confer any right with respect to
continuation of employment by the Company, nor shall it interfere in any way
with my right or the Company’s right to terminate my employment at any time,
with or without cause or advance notice.

12.6 Waiver.  No waiver by the Company of any breach of this Agreement shall be
a waiver of any preceding or succeeding breach.  No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other
right.  The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

12.7 Advice of Counsel.  I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT.  THIS
AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.

12.8 Entire Agreement.  The obligations pursuant to Sections 1 and 2 (except
Subsection 2.7) of this Agreement shall apply to any time during which I was
previously engaged, or am in the future engaged, by the Company as a consultant
if no other agreement governs nondisclosure and assignment of inventions during
such period.  This Agreement is the final, complete and exclusive agreement of
the parties with respect to the subject matter hereof and supersedes and merges
all prior discussions between us.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged.  Any subsequent change
or changes in my duties, salary or compensation will not affect the validity or
scope of this Agreement. 

This Agreement shall be effective as of the first day of my employment with the
Company

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.    I HAVE
COMPLETELY FILLED OUT EXHIBIT  A TO THIS AGREEMENT.  

5/15/2018

Signature: 

Dated:  ________________

--------------------------------------------------------------------------------

Dated:  ________________

   

 Robert Yoder

Printed Name:   

 

ACCEPTED AND AGREED TO: 

Picture 2772 [trvn20181231ex1022cf08b001.jpg]TREVENA, INC. 

By:  

 

Title: SVP, General Counsel & CAO 

 

Address:  955 Chesterbrook Blvd, Suite  200 

 

 Chesterbrook, PA 19087  

 

   

 

Dated:   ________________5/15/2018

 



 

 3.  

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

 

EXHIBIT A  

PREVIOUS INVENTIONS 

TO: Trevena, Inc.

Robert Yoder

FROM:   

DATE:  5/15/2018 

SUBJECT: Previous Inventions  

1. Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
Trevena, Inc. (the “Company”) that have been made or conceived or first reduced
to practice by me alone or jointly with others prior to my engagement by the
Company: 

X No inventions or improvements.

 See below:

none to report

  

N/A

  

N/A

  

 Additional sheets attached.

2. Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies): 

Invention or Improvement Party(ies) Relationship 

1.  N/a N/A   N/A 2.  N/A  N/A  N/A 

3.       

 Additional sheets attached.



 

--------------------------------------------------------------------------------

 

DocuSign Envelope ID: 9AC8A669-45E5-4640-99C9-183FAE9E4266

 A-1.

 

--------------------------------------------------------------------------------